Name: Council Decision 2014/475/CFSP of 18 July 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international law;  Europe;  international security;  international affairs;  civil law
 Date Published: 2014-07-19

 19.7.2014 EN Official Journal of the European Union L 214/28 COUNCIL DECISION 2014/475/CFSP of 18 July 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP (1). (2) In view of the gravity of the situation in Ukraine, the conditions for freezing of funds and economic resources should be expanded to target legal persons, entities or bodies materially or financially supporting actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine. (3) Further action by the Union is needed in order to implement these measures. (4) Decision 2014/145/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 2(1) of Decision 2014/145/CFSP is replaced by the following: 1. All funds and economic resources belonging to, or owned, held or controlled by:  natural persons responsible for, actively supporting or implementing, actions or policies which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, or stability or security in Ukraine, or which obstruct the work of international organisations in Ukraine, and natural or legal persons, entities or bodies associated with them;  legal persons, entities or bodies supporting, materially or financially, actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine; or  legal persons, entities or bodies in Crimea or Sevastopol whose ownership has been transferred contrary to Ukrainian law, or legal persons, entities or bodies which have benefited from such a transfer, as listed in the Annex, shall be frozen.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2014. For the Council The President S. GOZI (1) Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p.16).